Case: 18-40993      Document: 00514956746         Page: 1    Date Filed: 05/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 18-40993                          May 14, 2019
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MIGUEL OLIVERA-SANCHEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:17-CR-538-1


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Miguel Olivera-Sanchez was convicted of one charge of possessing 4.5
kilograms of cocaine with intent to distribute and was sentenced to serve 97
months in prison and a four-year term of supervised release. Now, he argues
that the evidence was insufficient to support his conviction because it did not
establish that he knew the type and quantity of drugs he possessed and that
the jury instructions were flawed because they did not require this finding. He


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40993   Document: 00514956746     Page: 2   Date Filed: 05/14/2019


                                No. 18-40993

concedes that these arguments are foreclosed by United States v. Betancourt,
586 F.3d 303, 308-09 (5th Cir. 2009), and he has filed an unopposed motion for
summary disposition based on Betancourt.
      As Olivera-Sanchez acknowledges, Betancourt reiterated that a
defendant’s knowledge of the type and quantity of drugs is not an element of a
§ 841 offense. 586 F.3d at 308-09. This case thus forecloses his arguments
concerning the necessity of the government’s proving his knowledge of the type
and quantity of drugs involved with his offense.     See id.   His motion for
summary disposition is GRANTED, and the judgment of the district court is
AFFIRMED.




                                      2